Citation Nr: 0821888	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  01-03 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to August 
1974.  

This matter comes before the Board of Veterans'Appeals 
(Board) on appeal from a rating decision issued in January 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  In November 2007, the Board 
remanded the case to the agency of original jurisdiction 
(AOJ) for review of newly submitted evidence, and it now 
returns to the Board for appellate review. 

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in July 2007.  A transcript of 
the hearing is associated with the claims file.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  MS was not present in service, manifested within seven 
years of the veteran's discharge from service, or shown to be 
causally or etiologically related to any disease, injury, or 
incident in service.


CONCLUSION OF LAW

MS was not incurred in or aggravated by the veteran's active 
duty military service, nor may it be presumed to have been 
incurred in or aggravated by such service.  38 U.S.C.A. §§ 
1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  This notice must be 
provided before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on the claims for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the veteran was provided with VCAA notification letters 
in January 2005 and August 2006, after the initial 
unfavorable AOJ decision issued in January 2001.  The Board 
notes that the rating decision issued in January 2001 was 
dated in November 2000, and as the VCAA was not enacted until 
November 2000, any notices of VA and the veteran's 
responsibilities in developing the claims issued prior to the 
date of the rating decision are considered non-compliant with 
the requirements of VCAA.
 
In reviewing the claims file, the Board observes that the 
VCAA notice issued in January 2005 informed the veteran of 
the type of evidence necessary to establish service 
connection, how VA would assist him in developing his claim, 
and his and VA's obligations in providing such evidence for 
consideration.  Additionally, a March 2006 letter advised him 
of the evidence necessary to substantiate a disability rating 
and effective date.  

However, failure to provide pre-adjudicative notice of any of 
the four elements is presumed to create prejudicial error.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The 
Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Lack of prejudicial harm may be 
shown in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders; see also Mayfield v. Nicholson, 
19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Additionally, an SOC or SSOC constitute "readjudication 
decisions" that comply with all due process requirements if 
preceded by adequate VCAA notice.  See Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, as a 
matter of law, providing the veteran with VCAA-compliant 
notice prior to a readjudication "cures" any timing problem 
resulting from any deficiency in notice content or the lack 
of notice prior to an initial adjudication.  See id., citing 
Mayfield, 444 F.3d at 1328.  In the present case, subsequent 
to the January 2005 and August 2006 VCAA letters, the 
veteran's claim was readjudicated and an SSOC issued in 
January 2007 and January 2008.  Based on the above analysis, 
the Board finds that the lack of VCAA notice prior to the 
initial adjudication has caused no prejudice to the veteran 
in his appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

The Board notes that, in Pelegrini, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  Nevertheless, during the course of the appeal, 
38 C.F.R. § 3.159(b) was revised to eliminate the requirement 
of requesting that the claimant provide any evidence in his 
or her possession that pertains to the claim.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini, 
effective May 30, 2008).  Thus, any defect in notice as to 
this element is considered harmless.  However, although this 
notice is no longer required, the Board notes that the 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The January 
2005 letter indicated that he should provide any relevant 
evidence in his possession.

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield, 444 F.3d at 1333.  Based on 
the above, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's service medical 
records, Social Security Administration (SSA) disability 
records, private medical records, and VA treatment records 
were reviewed by both the RO and the Board in connection with 
adjudication of his claim.  The veteran has indicated that he 
received treatment at Mansfield General Hospital or at 
People's Hospital in Mansfield while incarcerated; however, 
each of these institutions stated that they had no records 
for the veteran.  Additionally, he requested that VA obtain 
records from Mansfield Correctional Institution; however, the 
Institution replied that, consistent with retention policy, 
the veteran's records were destroyed.  Therefore, the Board 
determines that VA has satisfied its duty to assist the 
veteran in attempting to obtain outstanding records relevant 
to the claim. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claims.  In this case, the Board 
finds that a current VA examination to determine whether the 
veteran has MS as a result of his military service is not 
necessary to decide his claim.  Any current medical opinion 
linking such disability to the veteran's military service 
would necessarily be based upon the unsubstantiated history 
provided by the veteran decades following discharge from 
service.  In the absence of any evidence of complaints, 
treatment, or diagnoses referable to MS in service, or a 
diagnosis within seven years of service, there is no 
competent basis upon which to conclude that the veteran's 
current disability is related to service.  In addition, no 
competent medical evidence suggesting such causal connection 
has been submitted or identified by the veteran.  Thus, the 
Board concludes that an examination is not necessary as there 
is sufficient medical evidence upon which the Board may base 
its decision.

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service, or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including MS, to a degree of 10 percent 
within seven years from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.
    
A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   38 U.S.C.A. § 1112; 38 
C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

The veteran contends that he exhibited symptoms of MS during 
service, and that he was diagnosed with MS in service or 
within seven years of service discharge in August 1974.  
Therefore, he contends that service connection for MS is 
warranted. 

The veteran's service medical records are silent as to 
treatment or diagnosis for MS or related symptomology.  The 
Board observes that the veteran has at times, stated that he 
was diagnosed with MS and that such diagnosis preceded his 
discharge.  However, service medical records only show a 
history of an unsuccessful operation on the veteran's tear 
duct prior to service.  Additionally, service records show 
that the veteran was treated for barbiturate addiction and 
that, in April 1974, the treating physician noted that the 
veteran also had immature personality, and recommended 
discharge.

Post-service records demonstrate a diagnosis of MS.  
Specifically, an October 1999 VA radiology report shows that 
a cranial MRI revealed neurobiological symptoms of MS.  A 
November 1999 VA treatment record ordered a lumbar puncture 
to confirm a diagnosis of MS.  Various VA records dated from 
October 1999 to January 2002 report diagnosis and treatment 
for MS, amongst other disorders.  Therefore, the Board finds 
that contemporary evidence shows that the veteran has MS.      

The Board has considered all relevant evidence of record 
regarding the veteran's claim for service connection for MS.  
The Board first considered whether presumptive service 
connection is warranted MS.  However, the record fails to 
show that the veteran manifested MS to a degree of 10 percent 
within seven years following his service discharge in August 
1974.  Although a private treatment record, dated in June 
1979, reflects that the veteran suffered foot drop in service 
due "to back injury, MS," a careful review of the treatment 
record reflects that "MS" is not a part of the original 
record but has been added to the document.  "MS" is in 
pencil and the rest of the writing on the treatment record is 
black photo copy print.  Therefore, no probative weight will 
be accorded the MS notation on this document.  Additionally, 
lay statements of RC and DC discuss how they would take the 
veteran to Dr. H. for treatment of pain and muscle spasms due 
to his MS, beginning in 1976.  However, these statements do 
not reflect contemporaneous knowledge of the veteran's 
diagnosis or treatment.  Rather, they only report on symptoms 
and diagnosis as told to RC and DC by the veteran.  
Consequently, there is no competent diagnosis of MS of record 
during the presumptive period, and presumptive service 
connection is not warranted for MS.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309. 

The Board next considered whether service connection is 
warranted for a MS on a direct basis.  However, while the 
veteran has a current diagnosis of MS, the record shows no 
diagnosis of MS during active service or for many years 
thereafter.  The Board notes that the veteran contends that 
he was treated for foot drop of his right foot and diagnosed 
with MS while incarcerated in Ohio State Reformatory from 
1974 to 1977.  In this regard, he states that he was treated 
at People's Hospital in Mansfield or Mansfield General 
Hospital.  As indicated, both of these hospitals stated that 
they had no records for the veteran.  Further, medical 
treatment records were obtained from Ohio State University 
Hospital (OSU) with regard to insertion of a Jones tube to 
replace a tear duct in July 1977.  The veteran contends that 
the tear duct was blocked by MS lesions, but these treatment 
records note that the operation was necessary because of a 
three-year history of epiphora, with no mention of MS.  
August 1981 OSU records show a second surgery to reinsert the 
Jones Tube, but again, there is no comment regarding MS.  
Additionally, the only medical history recorded at the time 
was a prior broken nose that was surgically repaired.  May 
1979 records from Cleveland Metropolitan General Hospital 
note foot drop in 1978 treated at Ohio State University 
Hospital, by way of medical history only, and these records 
do not report MS as a possible or confirmed diagnosis.  The 
veteran also indicated that he was diagnosed with MS at 
MetroHealth Medical Center in July 1995; however, MetroHealth 
records show that the veteran was treated for injuries 
sustained in an assault, and do not reflect a diagnosis of 
MS, either current or by history.  Hence, the first testing 
and diagnosis of MS of record is at the VA Medical Center in 
October 1999.

Thus, despite the veteran's various contentions, no competent 
records from any source indicate that the veteran complained 
of symptomology related to MS or was evaluated for MS prior 
to October 1999, approximately 25 years after his discharge 
from service.  The lapse in time between service and the 
first complaints and diagnoses weighs against the veteran's 
claim.  The Board may, and will, consider in its assessment 
of a service connection the passage of a lengthy period of 
time wherein the veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc). 

Therefore, there is no competent evidence relating the 
veteran's MS to his active duty military service.  The Board 
has considered the veteran's own statements, as well as those 
of RC and CD, regarding the veteran's claimed in-service 
etiology of his current MS and its development during the 
seven year presumptive period.  Laypersons are competent to 
speak to symptomology when the symptoms are readily 
observable.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the question of diagnosis and causation.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Absent competent and probative 
evidence of a causal nexus between the veteran's MS and 
service, he is not entitled to service connection on a direct 
basis.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for MS.  Therefore, his claim must be denied.


ORDER

Entitlement to service connection for MS is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


